- Provided by MZ Technologies SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 OF THE SECURITIES EXCHANGE ACT OF 1934 THROUGH September, 2010 (Commission File No. 1-32826) TAM S.A. (Exact name of Registrant as specified in its Charter) Av. Jurandir, 856  Lote 4, 1° andar 04072-000 São Paulo, São Paulo Federative Republic of Brazil (Address of Regristrant's principal executive offices) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes No X If "Yes" is marked, indicated below the file number assigned to the registrant in connection with Rule 12g3-2(b): TAM S.A. Publicly-held Company  CVM 016390 Corporate Taxpayers ID (CNPJ): 01.832.635/0001-18 Company Registry ID (NIRE): 35.300.150.007 Av. Jurandir, 856, Lote 4, 1º andar CEP 04072-000 São Paulo/SP NOTICE TO THE MARKET São Paulo, September 21, 2010  TAM S.A. (BM&FBovespa: TAMM4 and NYSE: TAM), pursuant to the Notice to Shareholders released on July 30, 2010, hereby announces that: The deadline for shareholders to subscribe to shares in the Companys capital increase, as approved within the limits of authorized capital by resolution of the Company's Board of Directors' on July 30, 2010, expired on September 14, 2010. Shares were subscribed at the issue price of R$25.69 per share, totaling R$144,395,628.86, as per the table below: Shareholder Number of shares % of Capital Increase Maria Cláudia Oliveira Amaro 8.83% Maurício Rolim Amaro 8.83% Noemy Almeida Oliveira Amaro 26.49% João Francisco Amaro 4.83% Other Shareholders 51.01% As announced in the Notice to Shareholders disclosed on July 30, 2010, there were no unsubscribed shares, only 937 shares resulting from the grouping of share fractions, which were fully 1 apportioned among those shareholders who expressed their interest in acquiring them, pursuant to Article 171, Paragraph 7, b, of Law 6404/76, as per the table below: Number of shares % apportionment of leftovers as per options 0.01667054% 1 If the shares are not entirely paid in, they will be auctioned on the stock exchange, as per Article 171 , Paragraph 7, of the Brazilian Corporation Law. The right to subscribe to the leftovers may be exercised by those Company shareholders who made reservations upon subscription during the pre-emptive period, under the following conditions: i. Subscription price: R$25.69 per common share ii. Paying-in method: in cash, upon subscription iii. Ratio: 0.01667054% shares per subscribed share iv. Period for Subscription of Leftovers: 9/22/2010 to 9/28/2010 (inclusive) v. Locale: at the custodian agents of the CBLC (Brazilian Clearing and Depository Corporation) and at the branches of Banco Itaú Unibanco S.A. For further information, please contact the Companys Investor Relations Department São Paulo, September 21, 2010 Líbano Miranda Barroso TAM S.A.s Investor Relations Officer SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:September 22, 2010 TAM S.A. By: /
